



Exhibit 10.3


                                        EXECUTION VERSION










August 8, 2018


Star Parent, L.P.
c/o CC Capital
200 Park Ave., 58th Floor
New York, NY 10166






Ladies and Gentlemen:


Reference is made to the Agreement and Plan of Merger, dated as of the date
hereof (as amended, restated, modified or supplemented from time to time, the
“Merger Agreement”), by and among The Dun & Bradstreet Corporation, a Delaware
corporation (the “Company), Star Parent, L.P., a Delaware limited partnership
(“Parent”) and Star Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent (“Merger Sub”), pursuant to which Merger Sub will merge
with and into the Company, with the Company as the surviving corporation (the
“Merger”), and to that certain Equity Commitment Letter, dated as of the date
hereof, by and among Cannae Holdings, Inc., a Delaware corporation (the “Equity
Investor”) and Parent (the “Equity Commitment Letter”). Capitalized terms used
but not otherwise defined herein have the meanings ascribed to such terms in the
Merger Agreement. This letter is being delivered by the Equity Investor to
Parent in connection with the execution of the Merger Agreement.


1.Restrictions on Transfer of Ceridian Shares. The Equity Investor shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly, sell,
transfer, convey, exchange or assign (“Sell”), any of the 37,135,921 shares (as
adjusted as appropriate to reflect any issuance, reclassification, stock split
(including a reverse stock split), stock dividend or distribution,
recapitalization, merger, exchange offer, or other similar transaction after the
date hereof) of Common Stock owned by Cannae Holdings, LLC (the “Shares”), a
wholly owned Subsidiary of the Equity Investor; provided, that this Section 1
shall not apply to any sale, transfer, conveyance or assignment to, or exchange
with, any wholly owned Subsidiary of the Equity Investor.


“Common Stock” means the issued and outstanding common stock, $0.01 par value
per share, of Ceridian HCM Holding Inc. (“Ceridian”).


2.Restrictions on Pledge of Shares. The Equity Investor shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, pledge or make,
create, incur, assume or suffer to exist any Lien (“Pledge”) upon or with
respect to the Shares.


“Lien” means any statutory or other lien, security interest, mortgage, pledge,
hypothecation, assignment for collateral purposes, encumbrance, option, purchase
right, call right or similar charge or encumbrance, any conditional sale or
other title retention agreement or any lease in the nature thereof (except for
those arising under any applicable securities law).


Notwithstanding the foregoing, the Equity Investor and its Subsidiaries shall be
permitted to Sell or Pledge the Shares if the relevant proceeds of any such
transaction consist of cash that is used solely for the purpose of the funding
of the then-applicable Equity Commitment of the Equity Investor.





--------------------------------------------------------------------------------







3.Restrictions on Dividend and Stock Repurchases; Cash. The Equity Investor
shall not declare, make or pay any dividend or other distribution (including by
repurchase of outstanding


shares of the Equity Investor) payable in cash, stock, property or otherwise.
The Equity Investor holds at least $77.7 million in unrestricted cash and cash
equivalents, free and clear of Liens, as of June 30, 2018.


4.Commitment Reduction. As soon as reasonably practicable following the
execution of the Merger Agreement, the Equity Investor shall use reasonable best
efforts, in collaboration with Parent, to syndicate at least $600 million of the
Equity Commitment by obtaining commitments from one or more entities reasonably
similar to the Other Equity Investors with respect to their creditworthiness;
provided that (a) each such entity shall execute an Equity Commitment Letter and
a Limited Guaranty similar in all material respects to (with terms not less
favorable in any material respect to Parent or the Company than) those executed
by the Equity Investor, (b) Equity Investor shall remain liable as a primary
obligor under the Equity Commitment to the extent any such entity shall fail to
perform any obligation that it has assumed pursuant to the transactions
contemplated by this Section 4, and (c) such transaction with such entity would
not be reasonably expected to prevent, materially delay or materially impair the
ability of any of the parties to the Merger Agreement to consummate the Merger
or the other transactions contemplated by the Merger Agreement. During the term
of this Agreement, in response to reasonable inquiries from Parent or the
Company, the Equity Investor shall keep Parent and the Company reasonably
informed of its progress under this Section 4 on a reasonably prompt basis.


5.Termination. The Equity Investor’s obligations hereunder will terminate
automatically and immediately upon the earliest to occur of: (a) the
consummation of the Closing; (b) the permitted reduction of the Equity
Commitment to $300 million or less pursuant to Section 4; and (c) the
termination of the Equity Investor’s obligation to fund the Equity Commitment
(as defined in the Equity Commitment Letter) pursuant to the terms of the Equity
Commitment Letter; provided that Section 4(b) of this Agreement shall survive
until the earlier of (i) the consummation of the Closing and (ii) the
termination of the Equity Investor’s obligation to fund the Equity Commitment
pursuant to the terms of the Equity Commitment Letter. Upon termination of this
letter, the Equity Investor shall not have any further obligations or
liabilities hereunder.


6.
Amendments and Waivers; Entire Agreement.



(a)This letter may not be amended, and no provision hereof waived or modified,
except by an instrument signed by each of the parties hereto.


(b)Together with the Merger Agreement, the Limited Guarantees, the Equity
Commitment Letter, the Other Equity Commitment Letters (as defined in the Equity
Commitment Letter) and the other agreements and instruments contemplated hereby
or thereby, this letter constitutes the entire agreement and supersedes all
prior agreements and understandings, both written and oral, among or between any
of the parties with respect to the subject matter hereof and thereof.


7.No Third Party Beneficiaries. Except to the extent expressly set forth in
Section 8, this letter shall be binding solely on, and inure solely to the
benefit of, the parties hereto and their respective successors and permitted
assigns, and nothing set forth in this letter shall be construed to confer upon
or give to any Person, other than the parties hereto and their respective
successors and permitted assigns, any benefits, rights or remedies under or by
reason of, or any rights to enforce or cause Parent to enforce any provisions of
this letter.


8.Enforcement. This letter may be enforced only by Parent, and none of Parent’s
direct or indirect creditors nor any other Person that is not a party to this
letter shall have any right to enforce this letter or to cause Parent to enforce
this letter; provided, however, that notwithstanding anything in this letter to
the contrary and subject to the terms and conditions of the Merger Agreement,
including without limitation, Section 9.6(b) thereof, the Company (solely to the
extent set forth in this proviso) is hereby made an express, intended third
party beneficiary of the rights granted to Parent hereby solely for the purpose
of seeking through an action of specific performance the enforcement of Parent’s
rights hereunder and for no other purpose (including, without limitation, any
claim for





--------------------------------------------------------------------------------





monetary damages hereunder or under the Merger Agreement); provided, further,
that notwithstanding anything to the contrary herein or in the Merger Agreement
(including the reference above to Section 9.6(b)), the Company shall be
permitted to seek through an action of specific performance the enforcement of
Parent’s rights hereunder if there is a breach of this Agreement, Parent has
notified the Equity Investor of this breach, and such breach remains uncured for
a period of 30 days.


9.Representations and Warranties. The Equity Investor hereby represents and
warrants to Parent that:


a.the execution, delivery and performance of this letter by the Equity Investor
have been duly authorized by all necessary action and do not contravene any
provision of the Equity Investor’s charter, partnership agreement, operating
agreement or similar organizational documents or any applicable Law or
contractual restriction binding on the Equity Investor or its assets;
b.all consents, approvals, authorizations, permits of, filings with and
notifications to, any Governmental Entity necessary for the due execution,
delivery and performance of this letter by the Equity Investor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any Governmental Entity is
required in connection with the execution, delivery or performance of this
letter;
c.this letter constitutes a legal, valid and binding obligation of the Equity
Investor enforceable against the Equity Investor in accordance with its terms,
subject to (x) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar applicable Laws affecting creditors’
rights generally, and (y) general equitable principles (whether considered in a
proceeding in equity or at law); and
d.Cannae Holdings, LLC, a wholly-owned subsidiary of the Equity Investor is the
legal and beneficial owner of the Shares, free and clear of any Lien, other than
the Lock- Up Agreement dated April 12, 2018 between Ceridian Holdings, LLC and
Goldman Sachs & Co. LLC and J.P. Morgan Securities LLC; the Voting Agreement,
dated as of April 30, 2018, among Ceridian, Cannae Holdings, LLC and certain
other stockholders of Ceridian; and the Registration Rights Agreement, dated as
of April 30, 2018, among Ceridian, Cannae Holdings, LLC and certain other
stockholders of Ceridian. As of the date hereof, the Shares represent all of the
shares of common stock of Ceridian owned by the Equity Investor or any of its
Subsidiaries.


10.Confidentiality. This letter shall be treated as confidential and is being
provided to Parent solely in connection with the transactions contemplated by
the Merger Agreement and the Equity Commitment Letter. This letter may not be
used, circulated, quoted or otherwise referred to in any document, except with
the prior written consent of the Equity Investor; provided, that no such written
consent shall be required for disclosures by Parent to (i) the Company so long
as the Company agrees to keep such information confidential on terms
substantially as restrictive as the terms contained in this Section 10 or (ii)
its Affiliates and Representatives who agree to keep such information
confidential on terms substantially as restrictive as the terms contained in
this Section 7; provided, further, that any party hereto may disclose the
existence or content of this letter to the extent required by any applicable Law
or the rules of any self-regulatory organization or securities exchange.


11.
Governing Law; Jurisdiction; Waiver of Jury Trial.



(a)THIS LETTER SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF TO
THE EXTENT THAT SUCH PRINCIPLES WOULD DIRECT A MATTER TO ANOTHER JURISDICTION.
The parties hereby irrevocably submit to the personal jurisdiction of the Court
of Chancery of the State of Delaware or, if such Court of Chancery shall lack
subject matter jurisdiction, the federal courts of the United States of America
located in the County of New Castle, Delaware, solely in respect of the
interpretation and enforcement of the provisions of (and any claim or cause of
action arising under or relating to) this letter and of the documents referred
to in this letter, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said





--------------------------------------------------------------------------------





courts or that the venue thereof may not be appropriate or that this letter or
any such document may not be enforced in or by such courts, and the parties
irrevocably agree that all claims relating to such action, proceeding or
transactions shall be heard and determined in such courts. The parties hereby
consent to and grant any such court jurisdiction over the person of such parties
and, to the extent permitted by Law, over the subject matter of such dispute and
agree that mailing of process or other papers in connection with any such action
or proceeding in a manner as may be permitted by Law shall be valid and
sufficient service thereof.


(b)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS LETTER IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS LETTER OR THE TRANSACTIONS CONTEMPLATED BY THIS LETTER
(INCLUDING THE FINANCING). EACH PARTY HEREBY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
10(b).


12.Headings. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this letter.


13.Counterparts; Effectiveness. This letter may be executed in one or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto; it being
understood and agreed that all parties hereto need not sign the same
counterpart. The delivery by facsimile or by electronic delivery in PDF format
of this letter with all executed signature
pages (in counterparts or otherwise) shall be sufficient to bind the parties
hereto to the terms and conditions set forth herein. All of the counterparts
will together constitute one and the same instrument and each counterpart will
constitute an original of this letter.


[Remainder of page intentionally left blank]

























--------------------------------------------------------------------------------





Very truly yours,
EQUITY INVESTOR:
CANNAE HOLDINGS, INC.
 
 
By:
/s/ Michael L. Gravelle
 
Name: Michael L. Gravelle
 
Title: Executive Vice President, General Counsel
 
          and Corporate Secretary
 
 
 
 



























































































[Negative Pledge Commitment Letter]





--------------------------------------------------------------------------------





Accepted and acknowledged
as of the date first written above:
 
PARENT:
 
STAR PARENT, L.P.
 
By:
Star GP Holding, LLC
Its:
General Partner
 
 
By:
/s/ Douglas Newton
 
Name: Douglas Newton
 
Title: Treasurer





























































































[Negative Pledge Commitment Letter]



